[J-23AB-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 SNYDER BROTHERS, INC.,                      :   No. 47 WAP 2017
                                             :
                     Appellee                :   Appeal from the Order of the
                                             :   Commonwealth Court entered March
                                             :   29, 2017 at No. 1043 CD 2015,
              v.                             :   reversing the Order of the Public Utility
                                             :   Commission entered June 11, 2015 at
                                             :   No. C-2014-2402746
 PENNSYLVANIA PUBLIC UTILITY                 :
 COMMISSION,                                 :   ARGUED: April 11, 2018
                                             :
                     Appellant               :

 PENNSYLVANIA INDEPENDENT OIL &              :   No. 48 WAP 2017
 GAS ASSOCIATION,                            :
                                             :   Appeal from the Order of the
                     Appellee                :   Commonwealth Court entered March
                                             :   29, 2017 at No. 1175 CD 2015,
                                             :   reversing the Order of the Public Utility
              v.                             :   Commission entered June 11, 2015 at
                                             :   No. C-2014-2402746
                                             :
 PENNSYLVANIA PUBLIC UTILITY                 :   ARGUED: April 11, 2018
 COMMISSION,                                 :
                                             :
                     Appellant               :


                                       ORDER


PER CURIAM
      AND NOW, this 7th day of March, 2019, the Application for Reconsideration of

Appellee, the Pennsylvania Independent Oil and Gas Association, is hereby DENIED.

Further, the Application for Reconsideration of Appellee Snyder Brothers, Inc. is hereby

GRANTED, and our opinion and order of December 28, 2018 is AMENDED such that this
matter is REMANDED to the Commonwealth Court to address Snyder Brothers, Inc.’s

outstanding appellate issues before that court.




                            [J-23A-2018 and J-23B-2018] - 2